Citation Nr: 0941466	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel.


INTRODUCTION

The Veteran had active service in the Navy from July 1993 to 
August 1993 and in the Army from January 2006 to April 2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a hearing before the Board, and the 
requested Board hearing was conducted by the undersigned 
Veterans Law Judge on August 5, 2008.

This appeal was subject to a prior remand by the Board in 
February 2009 for additional development.  The evidentiary 
record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has 
been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's current left elbow disorder was not incurred or 
aggravated in the veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for left elbow disorder 
have not been met.        38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In May 2006 and March 2009, the agency of original 
jurisdiction (AOJ) provided the notice then required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R.§  3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
Veteran was expected to provide.  

In addition, the notice also included the requirements of 
disability rating regulation and effective date pursuant to 
Dingess.  The VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records, providing a hearing, and a 
VA examination.  It is, therefore, the Board's conclusion 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Consequently, the duty to notify and 
assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R.§ 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Finally, for purposes of basic entitlement to service-
connection, 38 U.S.C.A. § 1111 provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.

The Veteran claims that his pre-existing left elbow condition 
was aggravated during basic training at Fort Benning, 
Georgia, in January of 2006.  The Veteran testified at his 
hearing that he underwent two surgeries on his left elbow in 
2003 in Denver, Colorado, and Mobile, Alabama, prior to 
enlisting in the Army.  The Veteran stated that he obtained 
all his private treatment record regarding his left elbow and 
submitted them to the recruiter in Mobile, Alabama.  These 
private medical records were unable to be located.  See 
Transcript of Board Hearing, dated August 2008.

The Veteran further testified that once he arrived at Fort 
Benning, he fully disclosed his medical condition where he 
could not fully extend his left arm and felt numbness in two 
fingers.  Nevertheless, the Veteran was deemed physically fit 
for training.  The Veteran claimed that during first night of 
basic training he felt a "pull" in his left elbow while 
holding a half push up.  The next morning while doing pull 
ups his left elbow "popped, and [his] fingers flew up and... 
couldn't straighten [his] arm, [and] couldn't hardly move 
[his] arm at all." Id. 

According to the record, there was no indication of the 
Veteran's elbow condition or any mention of the prior 
surgeries in the July 2005 Medical Prescreen of Medical 
History Report and the November 2005 Report of Medical 
History.  See Medical Prescreen of Medical History Report, 
dated July 2005, and the Report of Medical History, dated 
November 2005.  However, in the January 2006 Chronological 
Record of Medical Care the Veteran answered affirmatively to 
the question of whether he had had any "injuries or 
illnesses or have been treated" and for any medical problems 
not mentioned in MEPS (Medical Entrance Processing Station).  
The Veteran explained he had elbow surgery for the ulnar 
nerve.  See Chronological Record of Medical Care, dated 
January 2006.  As such the evidence shows - and the Veteran 
does not contend otherwise - that he had elbow problems that 
preexisted service (i.e. so he is not presumed sound in this 
regard).  

The in-service January 2006 medical treatment records 
reflects the Veteran's statement that there was pain during 
push ups with poor flexation.  The Veteran described the pain 
as an 8 on a scale of 1 to 10 and was prescribed Percocet.  
The medical treatment record does state the veteran had a 
history of prior surgeries of the "[left] ulnar nerve" and 
"has copies of medical records."  See Service Medical 
Treatment record, dated January 2006.  Furthermore, it is 
noted in the February 2006 Physical Profile that the Veteran 
should "avoid any lifting or carrying with left arm; no 
weight-bearing on left elbow."  See Physical Profile, dated 
February 2006. The Veteran was approved for discharge on 
April 6, 2006.

As stated above, in February 2009, the Board remanded this 
matter for further development, specifically to schedule the 
Veteran for a VA examination to determine whether it is at 
least as likely as not that the Veteran's left elbow 
condition has been aggravated (permanently worsened) during 
his active duty.  See Board remand, dated February 2009.

In May 2009, the Veteran underwent a VA examination. The VA 
examiner reported range of motion at 30 to 145 degrees 
flexion and did not have full extension.  The Veteran's left 
forearm strength to resistance was 4/5 and grip strength at 
3.5/5. There was "[n]o painful motion, tenderness, spasm, 
edema, fatigability, lack of endurance, weakness or 
instability.  No additional limitation of motion, after at 
least [three] repetitions" and the x-ray revealed normal 
results.  See VA examination, dated June 2009.

Upon examination, he VA examiner opined that the Veteran's 
condition did pre-exist service and based on the Veteran 
medication before and after service, it appears the 
"discomfort may be less than prior to service."  
Furthermore, the VA examiner determined "new complaints and 
clinical findings are not caused by or related to the elbow 
or ulnar nerve" and that there was "no objective evidence 
to support worsening beyond natural progression."  Id. 

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's current left elbow 
condition is not related to his active service, and service 
connection is not established.  

Although the Veteran contended that his current left elbow 
disability is connected to his service, and may attest to 
symptoms he has experienced, he is not competent to opine on 
the diagnosis or etiology of his condition.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a lay 
person, the Veteran simply does not have the necessary 
medical training and/or expertise to make a diagnosis or 
determine the cause of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
Veteran's history of in-service injury is corroborated 
service treatment records, the claim is not supported by 
current medical evidence to warrant a grant of service 
connection.  Id.  

The Board is sympathetic to the Veteran's claim.  However, in 
this case, the lack of competent evidence supporting the 
claim, and, significantly, the VA examiner's negative nexus 
opinion, the evidence for the Veteran's claim is outweighed 
by the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for left elbow disability 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


